Per Curiam.
This action was commenced by plaintiff in the district court for Douglas county to enjoin defendant Olson from obtaining a tax deed to real estate and to cancel the tax on the ground that the property in question was used for charitable, educational, and religious purposes during the years 1924, 1925, and 1926. The trial court found that at the time the 1924 county taxes and the 1925 city taxes were assessed the property was not exempt and gave Olson judgment for $1,870.08 with 12 per cent, interest from November 2, 1925. The trial court further found that the property was exempt during the time the other taxes' in question were levied and entered judgment in favor of Olson and against the city of Omaha and the county of Douglas for the amount of the taxes thus paid, but denied him interest thereon. Olson has appealed.
We have carefully examined the record and'find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.